Title: From James Madison to John Quincy Adams, 13 June 1820
From: Madison, James
To: Adams, John Quincy


                
                    Dear Sir.
                    Montpellier June 13. 1820.
                
                I have received and return my thanks for your polite favor accompanying the copy of the printed Journal of the Federal Convention transmitted in pursuance of a late Resolution of Congress.
                In turning over a few pages of the Journal, which is all I have done, a casual glance caught a passage which erroneously prefixed my name to the proposition made on the 7th. day of September for making a Council of six members a part of the Executive branch of the Government. The proposition was made by Col: George Mason one of the Virginia delegates, and seconded by Doctor Franklin. I cannot be mistaken in the fact: for besides my recollection which is sufficiently distinct on the subject, my notes contain the observations of each in support of the proposition. As the original Journal, according to my extract from it, does not name the mover of the proposition, the error I presume must have had it’s source in some

of the extrinsic communications to you; unless indeed it was found in some of the separate papers of the Secretary of the Convention; or is to be ascribed to a copying pen. The degree of symphony in the two names Madison and Mason may possibly have contributed to the substitution of the one for the other.
                This explanation having a reference to others as well as myself, I have thought it would be neither improper nor unacceptable. Along with it, I renew the assurance of my high esteem & cordial respects.
                
                    James Madison.
                
            